. Case 1:19-cv-03619-VSB Document 17 Filed 05/1449, Rage 1 of 3

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED.

  

 

Vale S.A.
CERTIFICATE OF MAILING

Case No.: _ 19-cv-3619 (VSB)

ve

BSG Resources Limited

 

 

I hereby certify under the penalties of perjury that on the 01. day of May, 2019, I served:
BSG Resources Limited, c/o William Callewaert, BDO Limited, Rue Du Pre, St. Peter Port,
Guernsey GY 1 30G

Xx the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)(ii).

CJ the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

I the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRI), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4).

L] the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3(B).

1 copy(ies) of the See the Attached Rider

 

by __ Federal Express # 8048 4589 4011

Dated: New York, New York id : ‘ 4 pe
05/01/ 2019 ep veh
Rupy J. RANE | a

CLERK OF Court ween

Wak ban Ribred

Melina Roberts. wae! 2 x 2 - » eee
DEPUTY CLERK’ ' ve

 

 

 
Case 1:19-cv-03619-VSB Document17 Filed 05/01/19 Page 2 of 3

Rider

Summons;

Notice of Petition for Recognition and Enforcement of a Foreign Arbitration Award;
Petition for Recognition and Enforcement of a Foreign Arbitration Award;

Civil Cover Sheet;

Petitioner Vale S.A.’s Memorandum of Law in Support of Its Petition for Recognition
and Enforcement of a Foreign Arbitration Award;

Declaration of Jonathan J. Blackman in Support of Vale $.A.’s Petition for Recognition
and Enforcement of a Foreign Arbitration Award, with Exhibits A-D;

Order of the Court, dated Apri! 25, 2019;

Rule 7.1 Disclosure Statement;

Notices of Appearance by Jonathan I. Blackman, Jeffrey A. Rosenthal, Emily J. Balter
and Samuel L. Levander;

Individual Rules of Practice, Judge Robert. W, Lehrburger;

Individual Rules of Practice, Judge Vernon 8. Broderick; and

ECF Filing Rules

 
 

Case 1:19-cv-03619-VSB Document17 Filed 05/01/19 Page 3 of 3

| TTOHbEShehoOe

TTOnBeShehOY

A817 SSIOANT TWIOUSWAIOD

TTOHbeShehOe

Va8¥1 JBVADV

C
TTObES hEhOe

481 GHO9d" AWAATISO

T38¥V1 LdWA.LUYAY AMSAITS0

 

For FedEx services wortdwide,

Express

<> International Air Waybill

*UOO/ORS0/00LL4 ey bed sb

 

   

 

1 From Please print and press hard.

oat oHt/a6/209

Sender's FedEx

Account Number Padi {] = AU i er q

Packages up to 150 ibs. /68 kg
For packages aver [50ihs. (63 kg, use the
Fadéx Expanded Service int, Air Waybilt

4 Express Package Service
(] FedEx tntl, Priority {_]} FedEx int], First

Available to solactiocations.

 

 

 

 

 

 

 

 

 

 

 

Not all services and
options are available

to all destinations.
Dangerous goods cannet

_ : be shipped using this
Sender's -
‘ime Jonocthowt L Blackton Phone Re AE BS LL} fagex tan. Econo Mar Waybil
rate not available,
5 Packagin “Thesa unique brawn boxes with special pricing are
Company CLEARY GOTTLIEB ieKaging provided by FedSx for FedEx in. Pririty only,
PEC Fedex Envelope (_] FedEx Pak [_] FedEx Box [7] FecEx Tube
Address [] Other [| FedEx 10kg Box* = [] FedEx 25kg Box*
6 Special Handling
Addi } f : . .
ress dh LEBERTY PL?Z FL 4c [_] HOLD atFedEx Location [_] Ree A DeLee adic Péy nk,
State 7 Payment Compleat t options far both
City it E I ¥ a R K Province ft 5 nil ranaportton charges to: transgonavion charges arid tunes and nes,
zIP rc Entor FedEx Acct Nu. ot Card Ne. law. —-—y cosh
County FS PostalCode BTID LY Bef Senter sass s [_] Recipient [_] pad O Rredit (] Gheck/Cheque
2 To FodEx Acct. FedEx Usa Only
‘o! oot Wo.
Recipient's es . Fr,r x ‘
Name Ls 2 OWES Uiacked Phone aj fj ay} YZ TIES! Cradit Card tio,
b> oF

Company clo Willian Callewnect
wes [00 Lavated)

 

Crodit Cord Exp. Data

 

‘ - 5 ALL shipments may be subject to Customs chargas,
Bill duties and taxes to: FedEx Acct. No. bel which Fadex dno nat Coumate prior ta claarance.
i(Sender Acct No.l rs Thi
ect No.tn ipl
edion 1 witba bilod. [Recipient [7 Party

FedEx Acct. No.

 

 

 

2 Dapt/Floor 8B Your Internal Billing Reference First 24 charnetars will appar on Invoice.
Address Rue dia ce ne
city Sh fole cr % oo tee 9 Required Signature

 

Country Cryer NSE Postal Code

Recipient's Tax ID Number for Customs Pleposes
ag. GST/RFC/VAT/NEIN/ABN, or at locelly required,

GIL ZQG

 

3 Shipment Information

i For EU Ondy Tick here if goods are notin free circulation and provide C1.

 

 

 

 

 

 

 

 

 

Total Packa es Total Ibs. (4 : in, cm
ipper’s Load an a .
CoUnStAC Weight. __ L] DIM ! i PIO
Commodity Oeseription Harmonized Code Country of Value for Customs
Manufacture
on 4
Le GL “i JOC Ne mpm mene -
Has EB been filed in AES? Cc No E€| required, value $2,500 or lass per Soh, B Number, ‘Total Declared Value Tota! Vatue
For U.S, Export Oniy: Cheek Dire a Jivense required (NLA}, not subject a FAR. foe Corringn for Customs
. . {Speclty Currency
LI No EEl required, entar axemptae number, Ifatharthan NLA, emer License Exception:
ji
CI Yes Entar AES proof of filing citation:

 

 

 

 

 

Use of this Air Weyhill constitutes your agreementta the Conditions of Contract on the back of this Air
Waybill, and you represent that this shipment does nat require a LS, State Department License or contain
dangerous goods. Certain international treaties, including the Warsaw Convention, may apply to this
shipment and jimit our liability for damage, loss, of delay, as described in the Conditions of Contract.
WARNING These commodities, tacimology, or su the United States in accordance
with Export Administratior lations Diversion contrary to U.S. jaw prohibited.

Sender's
Signature:

This is not a parton eset shipment without 2 recipiant signature.

For Completion Instructions, see back of fifth page.

GO48 4589 Youd ee

 

   
    

 

FedEx
Tracking
Number

 

The terms and conditions af service may vary from country ta country. Consult our lncat office for specific information,
Nan-Negotable Intarational Air Waybill + ©1994-2008 FedEx

Questions? Go to our Web site at fedex.com.
Orin the U.S., call 1.800.GoFedEx 1.800.463.3339, Outside the U.S., call your local FedEx office.

5ba

PART 150403-Rev, Date 11/08

BSH -2008 Fades
PAINTED IN USA. RBDA

O40e

 

wa

 

“SQHG37H UNDA HOI AdOS STHL NEWLY

3
mea

wy

 
